DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Jackstadt on 03/10/2022. Applicant agreed to incorporate the subject matter of claim 30 into the independent claims in order to capture the inventive subject matter. 

The application has been amended as follows: 
Claim 1 was amended as follows:
1.	A biomonitoring system, comprising: a wearable sensor patch having a housing, at least one filament at a bottom surface of the housing, and an adhesive substrate at a base surface of the wearable sensor patch, wherein the electronics subsystem is fluidly sealed within the housing, wherein the adhesive substrate includes an adhesive configured to facilitate adhering the wearable sensor patch to the user’s skin, and wherein the wearable sensor patch is configured (a) to be worn by a user for at least several days after the wearable sensor patch is adhered to the user’s skin and (b) to detect at least one parameter of an analyte in fluid of the user when the wearable sensor patch is adhered to the user’s skin and the at least one filament extends into the user’s tissue; and an applicator having a loaded mode and a released mode, the applicator including:
a first applicator portion configured to releasably retain the housing at least when the applicator is in the loaded mode,
a second applicator portion having an opening, wherein the first applicator portion is positioned within an interior of the second applicator portion at least when the applicator is in the loaded mode such that the second applicator portion circumscribes the first applicator portion,
a spring positioned within the interior of the second applicator portion between the first applicator portion and the second applicator portion at least when the applicator is in the loaded mode, wherein the spring has (a) a first state of compression corresponding to when the applicator is in the loaded mode and (b) a second, lower state of compression corresponding to when the applicator is in the released mode, and
a trigger mechanism configured, upon activation, to initiate a transition of the applicator from the loaded mode to the released mode,
wherein, when the trigger mechanism is activated and the applicator transitions from the loaded mode to the released mode, (i) the spring transitions from the first state of compression to the second state of compression, and (ii) the spring accelerates the first applicator portion and the wearable sensor patch toward the user’s skin such that the wearable sensor patch is adhered to the user’s skin using the adhesive while the at least one filament extends into the user’s tissue.
Claim 18 was amended as follows:
18.	A method of loading a biomonitoring system including (a) an applicator and (b) a wearable sensor patch configured to be worn by a user for at least several days after the wearable sensor patch is adhered to the user’s skin, the wearable sensor patch including a filament used to detect a parameter of an analyte in fluid, and the method comprising: 
releasably retaining the wearable sensor patch using a first applicator portion of the applicator;
positioning a spring into an interior of a second applicator portion of the applicator;
positioning the first applicator portion into the interior of the second applicator portion such that (i) the spring is positioned between the first applicator portion and the second applicator portion and (ii) the second applicator portion circumscribes the first applicator portion,
wherein positioning the first applicator portion into the interior of the second applicator portion includes translating the first applicator portion through an opening in the second applicator portion, and
wherein positioning the first applicator portion into the interior of the second applicator portion further includes transitioning the spring from a second state of compression to a first, higher state of compression; and
reversibly retaining, using a retainer of the applicator, (1) the spring in the first state of compression and (2) the first applicator portion within the interior of the second applicator portion while the first applicator portion releasably retains the wearable sensor patch such that (a) the filament of the wearable sensor patch is oriented in a direction parallel to a path passing through the opening from the interior of the second applicator portion to an exterior of the second applicator portion and (b) a trigger mechanism of the applicator is enabled to, upon activation, initiate a transition of the spring from the first state of compression to the second state of compression to accelerate the wearable sensor patch in the direction parallel to the path passing through the opening to, when the applicator is aligned with the user’s body and the filament extends into the user’s skin, adhere the wearable sensor patch to the user’s skin using an exposed adhesive on a substrate at a base surface of the wearable sensor patch.

Claim 23 was amended as follows:
23.	(Currently Amended) A method of applying a biomonitoring system including (a) an applicator and (b) a wearable sensor patch configured to be worn by a user for at least several days after the wearable sensor patch is adhered to the user’s skin, the wearable sensor patch having a filament used to detect a parameter of an analyte in fluid, and the method comprising:
aligning, when the applicator is in a loaded mode, the applicator with a body of a user,
wherein the applicator in the loaded mode includes (i) a second applicator portion having an opening, (ii) a first applicator portion reversibly retained within an interior of the second applicator portion using a retainer, and releasably retaining the wearable sensor patch, and (iii) a spring positioned within the interior of the second applicator portion between the first applicator portion and the second applicator portion, and held in a first state of compression, and
wherein aligning the applicator includes aligning the applicator such that the opening and the filament are directed toward skin of the user;
exposing adhesive on an adhesive substrate of the wearable sensor patch coupled at a base surface of the wearable sensor patch;
initiating a transition of the applicator from the loaded mode to a released mode, wherein initiating the transition of the applicator includes actuating a trigger mechanism of the applicator;
transitioning, based at least in part on actuation of the trigger mechanism, the spring from the first state of compression to a second, lower state of compression such that the spring accelerates the first applicator portion and the wearable sensor patch toward the skin of the user;
extending the filament into the user’s tissue such that the filament contacts fluid in the user; and
adhering the adhesive substrate to the skin of the user using the adhesive when extending the filament into the user’s tissue.
Claim 30 was canceled. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791